Citation Nr: 1622582	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a disability of the cervical spine. 

2. Entitlement to service connection for a disability of the thoracic and lumbar spine.

3.  Entitlement to service connection for a disability manifested by sexual dysfunction, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1987; and from November 1987 to December 2005, including combat service in Iraq from January 2004 to January 2005.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in pertinent part, denied service connection for a multifocal degenerative cervical disorder; for lower and upper back pain; and for sexual dysfunction.  The Veteran timely appealed.

In September 2012, the Veteran and his wife testified during a hearing before the undersigned at the RO.  In February 2013, the Board remanded the matters for additional development.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.



REMAND

Notice
 
It appears that the Veteran has moved his residency since filing his claims for service connection; and that he was out of the country and already residing in the Philippines at the time of the last examinations scheduled for Honolulu, Hawaii, in February 2013.  Further, the Veteran may not have received actual notice at his current address, of the date, time, and place of VA examinations.   Under these circumstances, he should be afforded another opportunity to report for VA examinations.  

Disabilities of the Cervical, Thoracic, and Lumbar Spine

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Service treatment records show complaints of low back pain in June 2001, when the Veteran reported that he was going out for "EIB training and Warrior Olympics" and "overdid it."  The examiner noted right and left lumbar tightness and complaints of pain; and left-side T4-T5 muscular tightness.  Medications were prescribed and the Veteran's profile was limited; he was instructed to contact the clinic if symptoms worsened.  Records show that the Veteran was again treated for low back pain of three days' duration in June 2002, and reported that his right side hurt when he tried to bend.  The Veteran also reported taking anti-inflammatory medications, which had not helped.  X-rays taken in December 2003 revealed minimal degenerative changes of the lumbosacral spine.  On a "Report of Medical History" completed by the Veteran in July 2005, the Veteran reported recurrent back pain.  The examiner noted painful lower back.

VA records, dated in March 2009, show complaints of both upper and lower back pain since 1987, and an assessment of neck and upper thoracic pain.

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of any current disabilities of the Veteran's cervical, thoracic, and lumbar spine-to include whether the initial onset occurred during active service or if any disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

Sexual Dysfunction

Neuropsychological signs or symptoms are objective signs of undiagnosed illness or a chronic multisymptom illness. 38 C.F.R. § 3.317(b).  

Here, the Veteran reported having sexual dysfunction since returning from Iraq.  He also reported taking medications, and that his sexual drive was becoming worse.  The Board notes that service connection has been established for PTSD.

There is no current diagnosis of erectile dysfunction in the claims file.  Given the nature of undiagnosed illness, the Board finds that the evidence is sufficient to warrant an examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from May 2013 forward; and associate them with the Veteran's claims file.

2. Furnish to the Veteran a letter providing timely notification regarding the date, time, and place of the rescheduled VA examinations.  The letter should be sent to the Veteran's current address, as identified by him in the Statement in Support of Claim, dated in March 2015. 

3. Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of cervical pain, thoracic pain, and lumbar pain; and the likely etiology of each disease or injury. 

For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service. 

The examiner should also address whether arthritis of the cervical, thoracic, or lumbar spine had its onset in active service or within the first post-service year; and, if so, the severity thereof.  (See, e.g., December 2003 X-rays of the lumbosacral spine.)

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file, to include this REMAND, must be available to the examiner; and the examination report should note review of the file.  

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's complaints of sexual dysfunction; and to determine the nature and etiology of any disability, including undiagnosed illness. The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner should indicate whether there are objective indications of a qualifying chronic disability manifested by sexual dysfunction; or whether such objective indications may be attributed to any other known diagnosis (including erectile dysfunction, PTSD, or any other psychiatric disability).

For any such manifestations attributed to a known diagnosis, the examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in service, or is otherwise related to a disease or injury in service-specifically, to include combat service while serving in the Gulf War.

An explanation of the underlying reasons for any opinions offered must be included.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service.
 
5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




